Exhibit SANDISK CORPORATION CHANGE OF CONTROL BENEFITS AGREEMENT This Change of Control Benefits Agreement ("Agreement") is made and entered into effective as of, 2008 (the "Effective Date") by and between SanDisk Corporation, a Delaware corporation (the "Company"), and (the "Executive").This Agreement amends and restates in its entirety that certain Change of Control Benefits Agreement between the Company and the Executive dated , 200 (the “Prior Change of Control Agreement”). W I T N E S S E T H: WHEREAS, the Executive is employed by the Company in a key position and has made and is expected to continue to make major contributions to the profitability, growth and financial strength of the Company. WHEREAS, the Company considers the continued availability of the Executive's services, managerial skills and business experience to be in the best interest of the Company and its stockholders, and desires to assure the continued services of the Executive on behalf of the Company without (a) the distraction of the Executive occasioned by the possibility of a change of control of the Company and (b) the possibility that the Executive would seek other employment following the announcement of a change of control of the Company and if such announced transaction were not consummated, the Company would be seriously harmed. NOW, THEREFORE, in consideration of these premises, the parties agree that the following shall constitute the agreement between the Company and the Executive: 1.DEFINITIONS.
